      Case 1:18-cv-07253-NG-PK Document 40 Filed 10/21/19 Page 1 of 1 PageID #: 528


                         S KADDEN , A RPS , S LATE , M EAGHER & F LOM                            LLP
                                               FOUR TIMES SQUARE
                                                                                                       FIRM/AFFILIATE OFFICES
                                             NEW YORK 10036-6522                                               -----------
                                                          ________                                           BOSTON
                                                                                                            CHICAGO
                                                  TEL: (212) 735-3000                                       HOUSTON
                                                  FAX: (212) 735-2000                                     LOS ANGELES
                                                                                                           PALO ALTO
                                                    www.skadden.com                                     WASHINGTON, D.C.
  DIRECT DIAL                                                                                              WILMINGTON
                                                                                                               -----------
212-735-3792
                                                                                                              BEIJING
  DIRECT FAX
                                                                                                            BRUSSELS
917-777-3792                                                                                               FRANKFURT
  EMAIL ADDRESS                                                                                            HONG KONG
CHRISTOPHER.MALLOY@SKADDEN.COM                                                                               LONDON
                                                                                                             MOSCOW
                                                                                                              MUNICH
                                                                                                               PARIS
                                                                       October 21, 2019                    SÃO PAULO
                                                                                                              SEOUL
                                                                                                            SHANGHAI
                                                                                                           SINGAPORE
                                                                                                               TOKYO
                                                                                                             TORONTO
                  BY EMAIL AND ECF

                  Arnold Gershon (agerhson@barrack.com)
                  Michael A. Toomey (mtoomey@barrack.com)
                  Jeffrey Golan (jgolan@barrack.com)
                  Robert Hoffman (rhoffman@barrack.com)
                  Lisa Port (lport@barrack.com)
                  BARRACK RODOS & BACINE
                  11 Times Square
                  640 Eighth Avenue, 10th Floor
                  New York, NY 10036

                         Re: In re Dentsply Sirona, Inc. Securities Litigation, 18-cv-7253 (NG) (PK)

                  Dear Counsel:

                          In accordance with Judge Gershon’s Individual Practice Rule 3.C and the
                  briefing schedule as modified by the Court’s October 21, 2019, Order, enclosed
                  please find Defendants’ Reply Memorandum in Further Support of the Motion To
                  Dismiss the Class Action Complaint of Lead Plaintiff Strathclyde Pension Fund and
                  the Reply Declaration of Christopher P. Malloy.

                                                                     Best regards,

                                                                     /s/ Christopher P. Malloy

                                                                     Christopher P. Malloy

                  Enclosures

                  cc:    The Honorable Judge Nina Gershon (by ECF without enclosures)
                         The Honorable Magistrate Judge Peggy Kuo (by ECF without enclosures)
